Case: 21-40814     Document: 00516482079         Page: 1     Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                   September 23, 2022
                                  No. 21-40814                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Melvin Lee Mobley, III,

                                                           Plaintiff—Appellant,

                                       versus

   Maxwell Vine, Correctional Officer I; Jherick M. Cambell,
   Sergeant; James Cortez, Sergeant; Miguel A. Martinez
   Villareal,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:17-CV-378


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Melvin Lee Mobley, III, Texas prisoner # 1502681, appeals the district
   court’s summary judgment dismissal of his 42 U.S.C. § 1983 action based on



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40814      Document: 00516482079           Page: 2   Date Filed: 09/23/2022




                                     No. 21-40814


   his failure to exhaust administrative remedies. We review such dismissals de
   novo. See Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010).
          The Prison Litigation Reform Act requires inmates to exhaust
   available administrative remedies before bringing a lawsuit challenging prison
   conditions under § 1983. 42 U.S.C. § 1997e(a); Johnson v. Johnson, 385 F.3d
   503, 515 (5th Cir. 2004). Mobley, proceeding pro se, argues that
   administrative remedies were unavailable to him because of the actions of
   prison authorities. The record contains facts suggesting that the grievance
   system was unavailable to Mobley. See Ross v. Blake, 578 U.S. 632, 639, 643-
   44 (2016). Accordingly, the district court’s grant of summary judgment is
   VACATED, and the case is REMANDED to permit the district court to
   conduct a Ross analysis in the first instance.
          Mobley asserted a distinct § 1983 claim against defendant James
   Cortez for failure to investigate, which the district court dismissed under
   Federal Rule of Civil Procedure 12(b)(6). Mobley challenges that ruling but
   offers no briefing on the matter. We AFFIRM the ruling as to defendant
   Cortez, see Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987), and DENY Mobley’s motion for the appointment of counsel.




                                          2